Appeal from three orders of filiation, all by the Family Court, Queens County, dated September 21, 1971 (each for a different one of three children). Orders reversed, on the law and the facts, without costs, and petitions dismissed. Order of the same court dated December 8, 1971, which directed appellant to pay towards support of the children, vacated. Petitioner failed to sustain her burden of proving appellant’s responsibility by evidence so clear and convincing as to be entirely satisfactory (Matter of Mannain v. Lay, 33 A D 2d 1024, affd. 27 N Y 2d 690; Matter of Wickham v. Barbera, 279 App. Div. 953). Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.